Citation Nr: 1452996	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to exposure to herbicides.
 
2.  Entitlement to service connection for Parkinson's disease, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 1991 with periods of active duty for training (ACDUTRA) from June 1966 to July 1966 and January 1967 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is associated with the claims file.

In November 2011 the Board remanded the issues on appeal for additional development and the case now returns for final appellate review. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's October 2014 brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.    



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, and, thus, he is not presumed to have been exposed to herbicides. 

2.  The evidence of record does not establish that the Veteran was required to work at or near the base perimeter of a designated Royal Thai Air Force Base in Thailand during the Vietnam Era.

3.  The evidence of record does not establish that the Veteran was directly exposed to herbicides during service, to include while stationed at Fort Smith, located nearby and to the west of Fort Chaffee, from approximately 1978 to 1991.
 
4.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.   

5.  Parkinson's disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for diabetes mellitus, type II, and Parkinson's disease as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as and post-service private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and Parkinson's disease; however, the Board finds that such is not necessary in the instant case. Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this regard, the Veteran has only claimed that his diseases are the result of herbicide exposure. He has not alleged that such is otherwise the result of his military service, manifested within one year of his service discharge, or that he has had a continuity of symptomatology related to such diseases since service. The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

Additionally, as noted, in December 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2010 Board hearing, the undersigned Veterans Law Judge noted the issues currently on appeal. The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record. Specifically, the Veteran offered testimony that his claimed disabilities were related to his reported in-service herbicide exposure and detailed the nature of such exposure. Additional details surrounding the Veteran's circumstances of service, to include such alleged exposure were elicited. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed. See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion indicated a need for additional development, to include obtaining the Veteran's service personnel records and attempting to verify his alleged in-service herbicide exposure, the Board remanded the claims in November 2011.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In November 2011, the Board remanded the case for additional development, to include obtaining the Veteran's service personnel records and verifying his alleged in-service herbicide exposure through the Department of Defense and the U.S. Army and Joint Services Records Research Center (JSRRC).  Subsequently, the Veteran's service personnel records were associated with the record.  However, the AOJ did not attempt to verify the Veteran's alleged in-service herbicide exposure through the Department of Defense and JSRRC.  In this regard, in an August 2012 Memorandum, the AOJ determined that there was a lack of information needed to corroborate the Veteran's claim based on exposure to herbicides.  Specifically, the AOJ found that, after a thorough review of the evidence, the Veteran's statements could not be corroborated.  The AOJ further determined that all procedures to obtain such information from the Veteran had been properly followed and that all efforts to obtain the needed information have been exhausted and further attempts would be futile.  Such Memorandum detailed all the steps taken by VA to document the Veteran's reported in-service herbicide exposure and ultimately determined that a request would not be forwarded to JSRRC as the Veteran's contention regarding such exposure were inherently incredible and clearly lacking merit.  

Therefore, while the AOJ did not strictly comply with the Board's remand directives, the Board finds no prejudice to the Veteran in proceeding with a decision on this matter as all avenues have been exhausted and the Board finds that an additional remand is not needed because remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis, supra.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, i.e., from February 28, 1961, to May 7, 1975, or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of designated Thailand military bases during the Vietnam Era.  See M21-1MR at IV.ii.2.C.10.qq.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

Diabetes mellitus, type II, and Parkinson's disease are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. 
§ 3.309(e), Note 2.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the Veteran has current diagnoses of diabetes mellitus, type II, and Parkinson's disease as demonstrated by the private treatment records contained in the file.  

The Veteran asserts that he was exposed to herbicides while stationed at Fort Chaffee in Arkansas.  In particular, the Veteran asserts that his drinking water may have been contaminated by herbicides.  See December 2010 Board Transcript, page 3.  Service records indicate the Veteran was stationed at Fort Smith, located nearby and to the west of Fort Chaffee, from approximately 1978 to 1991.  The Veteran also served on ACDUTRA from June 1966 to July 1966 and January 1967 to February 1968; however, records show that he was stationed in Texas and Oklahoma, respectively, during such periods.

In this regard, the record does not reveal, and the Veteran does not contend, that he was exposed to herbicides as a result of service in Vietnam, Korea, or Thailand.  Specifically, the record reflects that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, and, thus, he is not presumed to have been exposed to herbicides.  Furthermore, such also fails to show that the Veteran was required to work at or near the base perimeter of a designated Royal Thai Air Force Base in Thailand during the Vietnam Era.

Nevertheless, Veterans who were otherwise exposed to such herbicides may also take advantage of the presumptive disease provisions in the law.  However, unlike the aforementioned Veterans who served in Vietnam, Korea, or Thailand, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not enjoy the benefit of a presumption of exposure as do the aforementioned Veterans.  38 C.F.R. § 3.307(a)(6)(iii). 

Records from the U.S. Army Center for Health Promotion and Preventive Medicine indicate that tests were conducted at Fort Chaffee to evaluate the area where dioxin and dioxin-like compounds were sprayed to test defoliant efficiency.  See Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No. 37-MA-0B7D-08, April 2009.  A 1995 Environmental Baseline Survey uncovered documentation indicating that tactical grade herbicides were applied within the Fort Chaffee installation boundary between 1967 and 1968 in an effort to test herbicide defoliant efficiency.  Id.  A mixture of tactical grade herbicides, including Agent Orange, was applied to six areas within the Fort Chaffee installation.  Id.  Studies taken in February 2009 indicate that trace levels of dioxin and dioxin-like compounds were detected in soil, sediment, and surface water samples.  Id.  At the time, no samples contained dioxin or dioxin-like compounds above Federal or State human health risk screening criteria.  Id.  The Board notes, however, that this study was conducted 41 years after herbicide application, and approximately 18 years after the Veteran served in the area.  

Therefore, based on such information and as discussed previously, the Board remanded the Veteran's appeal so as to attempt to verify his alleged herbicide exposure at Fort Smith/Fort Chaffee.  

In an August 2012 VA Memorandum the AOJ stated that, after a thorough review of the evidence submitted to substantiate the Veteran's claim of being exposed to herbicides, the Veteran's contentions could not be corroborated.  It was stated that on August 24, 2011, the AOJ received a response from Compensation Services regarding all claims related to Agent Orange exposure, which included information for contended exposure to Agent Orange in Arkansas.  

In this regard, it was stated that, a review of Department of Defense documentation shows that Agent Orange testing was conducted by the Fork Detrick, Maryland "Plant Science Laboratories," from December 1966 to October 1967 at Fort Chaffee, Arkansas (which is very near Fort Smith, Arkansas).  In addition, the Department of Defense documents related one additional location in Jacksonville, Arkansas, where a small scale feasibility study of the disposal of Agent Orange was conducted from March 1972 to January 1973 at a private company called Transvaal Inc.  In response to a proposal from Transvaal, the Air Force Logistics Command, Kelly Air Force Base in Texas shipped the drum to the Transvaal facility in Jacksonville, Arkansas.  There were no records of service personnel being directly involved in the disposal by Transvaal.  

The AOJ determined that, based on such information and following a review of the Veteran's personnel records, there was no evidence to indicate that he was present at Fort Smith, Arkansas or Fort Chaffee, Arkansas between December 1, 1966 and October 31, 1967.  The AOJ then stated that in accordance with 38 C.F.R. § 3.159(d)(2) a request to JSRRC for attempted verification of Agent Orange exposure was not to be conducted because the contention was inherently incredible and clearly lacking merit.  It was stated that, since the Veteran's personnel records did not place him at either Fort Smith or Fort Chaffee between December 1, 1966, and October 31, 1967, there was no further information available to corroborate exposure to tactical herbicides as contended. 

In this regard, the Board has considered the Veteran's statements that he was, in fact, exposed to herbicides at Fort Smith/Fort Chaffee.  However, as a lay person, he is not competent to state that he was exposed to such chemicals as he does not possess the requisite specialized knowledge regarding the presence of herbicides at the time he was stationed there.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, such statements are not credible in light of the contemporaneous, official records failing to demonstrate the presence of herbicides during the Veteran's service at Fort Smith.  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Therefore, as his statements regarding his exposure to herbicides during his military service lack competency and credibility, they are accorded no probative weight.  

Consequently, the Board finds that the evidence of record does not establish that the Veteran was directly exposed to herbicides during service, to include while stationed at Fort Smith, located nearby and to the west of Fort Chaffee, from approximately 1978 to 1991.  Therefore, presumptive service connection for diabetes mellitus, type II, and Parkinson's disease based on herbicide exposure is not warranted.

While the Veteran has not advanced such theories of entitlement, the Board has also considered whether service connection is warranted based on a direct relationship between his diabetes mellitus, type II, and Parkinson's disease, and service or presumptively related based on a chronic disease.  However, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to such diseases and the evidence fails to show that such manifested within one year of his military service.  Furthermore, he has not alleged a continuity of symptomatology referable to diabetes mellitus or Parkinson's disease since service.  Consequently, service connection based on such alternate theories of entitlement is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus and Parkinson's disease.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for Parkinson's disease is denied. 



____________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


